Name: Commission Regulation (EEC) No 279/78 of 10 February 1978 amending Regulation (EEC) No 1570/77 on price increases and reductions applicable to intervention in cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 2 . 78 Official Journal of the European Communities No L 41 /19 COMMISSION REGULATION (EEC) No 279/78 of 10 February 1978 amending Regulation (EEC) No 1570/77 on price increases and reductions appli cable to intervention in cereals Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Article 4 (6) of Regulation (EEC) No 1570/77 is hereby amended to read as follows : 'For the varieties of durum wheat listed below, the following reduction shall be applied :  Grifoni : four units of account per tonne, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 2560/77 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 1570/77 of 11 July 1977 on price increases and reductions applicable to intervention in cereals (3), provides that a reduction shall be applied when the Durtal , Rikita and Tomclair varieties of durum wheat are bought in as their technical qualities do not always meet the requirements of the food processing industry ; whereas the exceptional drought caused the yield in these varie ­ ties in 1977 to be less than in previous years while the quality was superior ; whereas, with the return to normal climatic conditions, the reduction to be applied when these three varieties of durum wheat are taken into intervention should be increased to 40 units of account per tonne ;  Marzuoli , Timilie and Neri di Sicilia : 20 units of account per tonne,  Durtal , Rikita and Tomclair : 40 units of account per tonne.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 February 1978 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 303, 28 . 11 . 1977, p . 1 . Q ) OJ No L 174, 14 . 7 . 1977, p. 18 .